DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed January 22, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an automated sample processing device” in claims 34 and 35 and “automated sample analysis system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “internal sample loading position” and “external sample loading position” are consider vague limitations as “positions” are not considered structure, merely locations in space.  It is not clear what structural elements are internal and external.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12, 13, 18-26, and 32-37, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Silbert et al. (US 2016/0077118; hereinafter “Silbert”).
As to claim 1, Silbert teaches a sample loading system comprising:
a plurality of paired external and internal sample loading positions each dimensioned to receive a sample rack (rack can be located in space at a position inside and outside the deck) having a slot 302 dimensioned to receive a sample container (see Fig. 7);
a plurality of tracks each linking the external sample loading position to the internal sample loading position of each pair  (Fig. 9 shows the racks 104 aligned inside an incubator 105 which can be interpreted as providing a track);
a camera  (508, see para [0101] et seq.) connected to a conveyor (robot arm 112, 506) that conveys the camera to an imaging position adjacent to each track such that the camera generates an image of the sample container when present in the slot; and
a computing device, operably connected to the camera, comprising a non-transitory computer readable medium storing instructions that, when executed by the computing device, cause the computing device to determine from the image the type of sample container present in the slot (see para [102] et seq.)
Silbert teaches in modified Fig. 19 below at least a pair of rails, which would have
nearly infinite positions between the arbitrary “internal sample loading position” where the sample rack is completely inside the enclosure (see Fig. 19) and “external sample loading”, where the sample is not completely inside the enclosure but in the process of being inserted therein.  However, if not then, in the related art of sample loading systems, Hagen teaches a plurality of pairs of sample loading positions, each pair of sample loading positions comprises an internal sample loading position that is inside an enclosure (as shown in Figs. 13-16)  and an external sample loading position that is outside the enclosure (see Figs. 11 and 17), each sample loading position configured to receive a sample rack 102, the sample rack having a slot 130 configured to receive the 

    PNG
    media_image1.png
    470
    521
    media_image1.png
    Greyscale

sample container. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have included in Silbert, the pairs of sample loading positions, like that taught by Hagen for the expected benefit of a guiding the sample racks easily into the enclosure.
As to claim 2, Silbert teaches the sample rack comprises a plurality of slots 302 each dimensioned to receive a sample container.
As to claim 3, Silbert teaches the camera generates an image of each sample container, if present, in each of the plurality of slots. Note that the functional/process limitation “during transport of the sample rack” has not received patentable weight in this apparatus claim. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
Claim 4 is directed to a functional/process limitation “the conveyor pauses the transport of the sample rack during the generation of the image”.  This recitation has not been given patentable for the reasons delineated above.
As to claim 5, Silbert teaches wherein the sample rack comprises a removable part (top cover 304), see para [0219].
As to claim 6, Silbert teaches the non-transitory computer readable medium further stores instructions that, when executed by the computing device, cause the computing device to determine from the image whether the removable part is present or absent.  That is, Silbert teaches “the output racks (104) have their top cover (304) removed (if present) and also must be empty. In an exemplary embodiment machine vision (camera) is utilized to check or verify whether the output racks (104) are empty. If a newly inserted output rack (104) is not empty the system will notify the user.”  Thus, in order to determine if the racks are empty the camera must first determine whether or not there exists a top cover.
As to claim 7, the removable part is a cap retention bar 304 (see para [0219] and Fig. 8).
As to claim 8, Silbert does not explicitly teach sample loading system further comprises a user access barrier. In the related art of sample loading systems, Hagen teaches sample loading system further comprises a user access barrier. That is, Hagen teaches in some embodiments, top panel 116 includes a plurality of guides 118 that define, along with guides 114, the lanes in which sample racks 102 move. Guides 118 can be protrusions that extend from top panel 116 toward base 104 and that are configured to operatively mate with corresponding recesses on sample racks 102 (see para [0042] et seq.), which would prevent user access into the housing 101.
Accordingly, it would have been obvious to one of ordinary skill in the art to have included in Silbert, the user access barrier, like that taught by Hagen for the expected benefit of providing a barrier between the moving parts of the apparatus and the user for enhanced user safety.
As to claim 9, Hagen the user access barrier comprises a comb structure through which each rack passes during transport between the external loading position and the internal loading position (see para [0042] et seq.)
As to claim 12, Silbert teaches the non-transitory computer readable medium further stores instructions that, when executed by the computing device, cause the computing device to determine which of the plurality of slots contain a sample container (see para [0074] et seq.)
As to claim 13, Silbert teaches the slot comprises a plurality of spring arms (shown in Fig. 8 but no reference number given) that center the sample container in the slot.
As to claim 18, Silbert teaches the sample loading system comprises a barcode reader.
As to claim 19, Silbert teaches the barcode reader scans a barcode, when present, on the sample rack (see para [0215] et seq.)
As to claim 20, Silbert teaches the barcode reader scans a barcode, when present, on the sample container (see para [0108] et seq.)
As to claim 21, Silbert teaches the barcode reader is operably connected to a computing device comprising a non-transitory computer readable medium storing instructions that, when executed by the computing device, cause the computing device to obtain data from the barcode (see para [0031] et seq.)
As to claim 22, Silbert teaches the data obtained from the barcode comprises sample information, assay information, or both (see para [0093] et seq.)
As to claim 23, Silbert teaches the camera serves as the barcode reader (see para [0103] et seq.)
As to claim 24, Silbert teaches a wall of the slot comprises a gap through which the camera images the sample container (see para [0074] et seq.)
As to claims 25 and 26, Silbert wherein each external and internal sample loading position further comprises a sensor (proximity sensor) that detects the presence of a sample rack in the external sample loading position.  Note, since the external and internal sample loading positions are not well defined, it is expected that the proximity sensor of Silbert is capable of detecting both internal and external positions.
As to claim 32, Silbert teaches the sample loading system further comprises an indicator light to provide feedback to a user (see para [0071] et seq.)
As to claim 33, Silbert teaches the indicator light indicates a state of the sample rack (see para [0071] et seq.)
As to claim 34, Silbert teaches the sample loading system is operably connected to an automated sample processing device 107.
Claims 35 and 37 is directed to a process/functional limitation which has not received patentable weight for the reasons delineated above.
As to claim 36, Silbert teaches the automated sample processing device comprises an automated sample analysis system (e.g., mucoid strand detection mechanism).
Claims 10, 11, 14-17, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Silbert in view of Hagen, as applied to the claims above, in further view of Habrich et al., (EP 2952905; hereinafter “Habrich”).
As to claim 10, Silbert does not explicitly disclose the external loading positions are present on a loading shelf that pivots between a closed loading position and an open loading position.  In the related art of storing and feeding sample to a laboratory module, Habrich teaches the external loading positions (i.e., locations in space) are present on a loading shelf 37 that pivots between a closed loading position and an open loading position (see Fig. 1a).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Silbert, the loading shelf that that pivots between a closed loading position and an open loading position, like that taught by Habrich for the expected benefit of providing a surface to rest the racks on while loading them into the storage rack.
As to claim 11, Silbert, Hagen and Habrich do not explicitly teach the loading shelf further comprises a loading shelf position indicator.  However, loading shelf position indicators are well known in the storage art (Official notice). 
As to claims 14 and 17, Habrich and Silbert teach wherein the slot comprises an internal ridge (a wire or spring affixed to the internal wall of the slot).
As to claims 15 and 16, it would have been obvious to configure the internal ridge such that is dimensioned to prevent a container having a maximum bottom diameter above a threshold from contacting the bottom of the slot or allow a container having a maximum bottom diameter below a threshold to contact the bottom of the slot depending on the desires of the end user.
As to claim 27, Habrich teaches each track comprises a rack transport mechanism 50 for automatically transporting the rack between the external sample loading position and the internal sample loading position (see para [0036] et seq.)
As to claim 28, Habrich teaches wherein the rack transport mechanism comprises a motor (see para [0042] et seq.)  Habrich does not explicitly disclose the use of a stepper motor.  However, stepper motors in linear actuators are well known in the art and would have been obvious to use depending on the cost and reliability.
As to claim 29, Habrich teaches the rack transport mechanism comprises an arm 61 that contacts and transports the sample rack from the external loading position to the internal loading position (see para [0036] et seq.)
As to claim 30, Habrich teaches the arm is configured to engage a tab 48 asymmetrically positioned on an end of the rack (see para [0036] et seq.)
Claim 31 is directed to a functional/process limitation which has not received patentable weight for the reasons delineated above.
Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Silbert and Hagen do not teach each pair of sample loading position comprising an internal and external loading positions, Silbert teaches in modified Fig. 19 above at least a pair of rails, which would have nearly infinite positions between the arbitrary “internal sample loading position” where the sample rack is completely inside the enclosure (see Fig. 19) and “external sample loading”, wherein the sample is not completely inside the enclosure but in the process of being inserted therein.  However, if not then, in the related art of sample loading systems, Hagen teaches a plurality of pairs of sample loading positions, each pair of sample loading positions comprises an internal sample loading position that is inside an enclosure (as shown in Figs. 13-16)  and an external sample loading position that is outside the enclosure (see Figs. 11 and 17), each sample loading position configured to receive a sample rack 102, the sample rack having a slot 130 configured to receive the sample container.
Thus, for the reasons delineated above, the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798